Exhibit 10.26


NATIONAL FINANCIAL PARTNERS CORP.
2009 STOCK INCENTIVE PLAN


FORM OF RESTRICTED STOCK UNIT NOTICE OF AWARD
FOR DIRECTORS OF NATIONAL FINANCIAL PARTNERS CORP.


This Restricted Stock Unit Notice of Award (“Notice”) is to certify that the
participant named below (the “Participant”) has been granted the number of
Restricted Stock Units (“RSUs”) set forth below under the terms and conditions
set forth in this Notice.  The award described below (the “Award”) is subject
to, and this Notice incorporates by reference, the attached additional terms and
conditions (the “Additional Terms and Conditions”).  Please refer to the
Additional Terms and Conditions and the National Financial Partners Corp. 2009
Stock Incentive Plan (the “Plan”) for an explanation of the terms and conditions
of the Award and a full description of your rights and obligations.
 
Award Number:
     
Name of Participant:
     
Number of Restricted Stock Units:
     
Grant Date:
     
Vesting Schedule:
See Section 2 in Exhibit A attached - Additional Terms and Conditions
   
Payment of Taxes:
See Section 9 in Exhibit A.
   
Additional Terms:
See Exhibit A.



A copy of the Plan and related Prospectus and additional information regarding
the Award, as well as any other awards you may have previously received from
National Financial Partners Corp. (“NFP”), can be viewed on Merrill Lynch’s web
site at www.benefits.ml.com.


Important Notice:


In order to receive the underlying shares of NFP common stock when your RSUs
vest, you must open an eligible brokerage account with Merrill Lynch (or such
other administrator as may be designated by NFP) on or before the Vesting Date
(as defined in Section 2 of the Additional Terms and Conditions attached as
Exhibit A  hereto).  401(k) accounts, IRA accounts, joint accounts and accounts
opened at branch offices of Merrill Lynch cannot be used for this purpose.  We
have determined that you do not have an eligible account.  You can open an
account by completing an application online at www.benefits.ml.com.  To login
you will need the Personal Identification Number (“PIN”) mailed to you by
Merrill Lynch.  If you cannot locate your PIN or if you encounter any problems
with the account creation process, contact Merrill Lynch Customer Service at
877-767-2404.


Please note that your RSUs may be forfeited and cancelled by NFP if you do not
open an eligible brokerage account on or before the Vesting Date.

 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A


FORM OF ADDITIONAL TERMS AND CONDITIONS
OF RESTRICTED STOCK UNIT GRANT
FOR DIRECTORS OF NATIONAL FINANCIAL PARTNERS CORP.


These Additional Terms and Conditions shall be construed in accordance with the
provisions of the Plan and any capitalized terms not otherwise defined herein
shall have the definitions set forth in the Plan.


1.  
Grant of Award.  Pursuant to Section 7(b) of the Plan, the Company grants to the
Participant, as of the Grant Date specified in the Notice and subject to the
terms and conditions of the Plan and subject further to the terms and conditions
set forth herein, the number of RSUs as shown on the Notice.  Record of the
Participant’s grant shall be kept on the books of the Company until the
Restricted Period (as defined in Section 2 below) shall have lapsed.

 
2.  
Vesting.  Except as otherwise provided herein and subject to the Participant’s
continuous Employment/Service, the RSUs granted to the Participant shall vest
and become payable ratably on each of the first three yearly anniversaries of
the Grant Date (each such anniversary, a “Vesting Date”).  The period from the
Grant Date to the date the applicable RSU becomes vested and payable shall be
referred to herein as the “Restricted Period.”

 
3.  
Form of Payment.  Unless otherwise determined by the Committee at the time of
payment, and except as provided in Section 8 below, each RSU granted hereunder
shall represent the right to receive one share of Common Stock, which shall be
delivered upon the vesting of such RSU.

 
4.  
Dividend Equivalents.  The RSUs granted hereunder shall earn dividend
equivalents that shall be credited and paid out as follows:

 
(a)  
As of each date on which cash dividends or distributions are paid with respect
to Common Stock (a “Dividend Date”), an amount in cash equal to such cash
dividend or distribution shall be credited to the Participant’s account;
provided that the record date with respect to such dividend or distribution
occurs during the Restricted Period.

 
(b)  
As of each Vesting Date, dividend equivalents credited pursuant to paragraph (a)
above during (x) the period from the Grant Date to the initial Vesting Date and
(y) each successive one-year period, if any, following the initial Vesting Date
(each, an “Applicable Period”) shall, subject to Section 4(c) below, be paid in
cash, unless the Committee (or its designee) determines that such dividend
equivalents shall be converted into additional RSUs.  If converted into
additional RSUs, the number of additional RSUs to be credited to the Participant
shall be calculated by aggregating the number of RSUs earned on each Dividend
Date during the Applicable Period.  The number of RSUs earned on each such
Dividend Date shall be equal to the quotient (rounded to the nearest whole
number) obtained by dividing (i) the amount of cash credited to such
Participant’s account as of the record date for such dividend or distribution by
(ii) the Fair Market Value of a share of Common Stock as of such Dividend Date.

 

--------------------------------------------------------------------------------


(c)  
Any additional RSUs (or cash, as the case may be) credited pursuant to this
Section 4 shall be subject to the same terms and conditions (including vesting,
forfeiture and payment) as are applicable to the RSUs on which they are earned,
and any such RSU (or cash) which becomes vested as of each vesting date shall be
paid within the 90-day period following such vesting date.

 
5.  
Restrictions on Transfer.  RSUs may not be transferred or otherwise disposed of
by the Participant, including by way of sale, assignment, transfer, pledge,
hypothecation or otherwise, except as permitted by the Committee, or by will or
the laws of descent and distribution.  No purported sale, assignment, mortgage,
hypothecation, transfer, pledge, encumbrance, gift, transfer in trust (voting or
other) or other disposition of, or creation of a security interest in or lien
on, any of the RSUs by any holder thereof in violation of the provisions of
these Additional Terms and Conditions shall be valid, and the Company will not
transfer any of such RSUs on its books, nor will any dividends be paid thereon,
unless and until there has been full compliance with such provisions to the
satisfaction of the Company.  The foregoing restrictions are in addition to and
not in lieu of any other remedies, legal or equitable, available to enforce such
provisions.

 
6.  
Approvals.  No shares of Common Stock shall be issued hereunder unless and until
all legal requirements applicable to the issuance of such shares have been
complied with to the satisfaction of the Committee.  The Committee shall have
the right to condition any issuance of shares to the Participant on the
Participant’s undertaking in writing to comply with such restrictions on the
subsequent disposition of such shares as the Committee shall deem necessary or
advisable as a result of any applicable law or regulation.

 
7.  
Termination of Employment/Service.  In the event that the Participant’s
Employment/Service with the Company and its Related Entities terminates other
than because of the Participant’s death or Disability, those RSUs that have not
become vested and payable as of the effective date of such termination shall
immediately be forfeited and cancelled.  In the event of the Participant’s death
or Disability, all RSUs that have not become vested and payable as of the
effective date of such death or Disability shall immediately vest and be paid or
settled within 60 days following such termination.

 
8.  
Change in Control.  In the event of a Change in Control (as defined in paragraph
8(c) below), the following provisions shall apply to the RSUs that have not
become vested and payable as of the effective date of such Change in Control:

 
(a)  
In the event that the RSUs are not expressly assumed by a successor to the
Company’s business pursuant to the transaction(s) constituting a Change in
Control, all of the RSUs that have not become vested and payable as of the
effective date of such Change in Control shall immediately vest and be paid in
cash within ten (10) business days following such Change in Control.  The amount
to be so paid to the Participant shall be calculated by multiplying (i) the
number of RSUs then becoming vested and payable by (ii) the per share Fair
Market Value of the Common Stock as of the date of the Change in Control.

 
(b)  
In the event that the RSUs are expressly assumed by a successor to the Company’s
business pursuant to the transaction(s) constituting a Change in Control, the
RSUs shall remain subject to their original terms and conditions, except as
adjusted by the Committee to provide for such assumption.

 
A-2

--------------------------------------------------------------------------------


(c)  
Definitions:  For purposes of these Additional Terms and Conditions:

 
A “Change in Control” shall mean:


(1)           any “person”, as such term is used in Sections 3(a)(9) and 13(d)
of the Exchange Act, other than the Company or any employee benefit plan
sponsored by the Company, becomes a  “beneficial owner”, as such term is used in
Rule 13d-3 promulgated under the Exchange Act, of 30% or more of the outstanding
shares of common stock of the Company;


(2)           the dissolution or sale of all or substantially all of the assets
of the Company;


(3)           consummation of a merger or consolidation after which, (A) the
shareholders of the Company immediately prior to the combination do not hold,
directly or indirectly, Voting Securities (as defined below) or other ownership
interests of the entity or entities, if any, that succeed to the business of the
Company having more than 50% of the Voting Power (as defined below) of the
combined company in substantially the same proportions as they beneficially
owned the Voting Securities of the Company (there being excluded from the Voting
Securities held by such shareholders, but not from the Voting Securities of the
combined company, any shares received by affiliates of such other company in
exchange for securities of such other company) or (B) individuals who were
Incumbent Members (as defined below) of the Board immediately before such
combination do not hold a majority of the seats on the board of directors of the
combined company; or


(4)           at any time after June 3, 2009, individuals who, as of June 3,
2009, constitute the Board (the “Incumbent Members”) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to June 3, 2009 whose election, or
nomination for election by the stockholders of the Company, was approved by a
vote of at least a majority of the then Incumbent Members shall be considered as
though such individual were an Incumbent Member, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest or other actual or
threatened solicitation of proxies or consents by or on behalf of any person
other than the Board.


For purposes hereof (A) “Voting Securities” shall mean any securities of a
corporation entitled, or which may be entitled, to vote on matters submitted to
the stockholders generally (whether or not entitled to vote in the general
election of directors), or securities which are convertible into, or exercisable
or exchangeable for, such Voting Securities, whether or not subject to the
passage of time or any contingency and (B) “Voting Power” shall mean the number
of votes available to be cast (determined by reference to the maximum number of
votes entitled to be cast by the holders of such Voting Securities, or by the
holders of any other Voting Securities into which such other Voting Securities
may be convertible, exercisable or exchangeable for, upon any matter submitted
to stockholders where the holders of all Voting Securities vote together as a
single class) by the holders of Voting Securities.
 
A-3

--------------------------------------------------------------------------------


9.  
Taxes.  The Participant (and not the Company) shall be responsible for any tax
liability that may arise as a result of the transactions contemplated by this
RSU Award.  At the time the Participant recognizes taxable income from the
payment in respect of the RSUs, the Participant shall pay to the Company an
amount equal to the federal, state and/or local taxes the Company determines it
is required to withhold under applicable tax laws with respect to the payment in
respect of the RSUs (e.g. in the case of a Participant who is an employee).  To
satisfy the foregoing requirement, the Company may withhold a portion of the
RSUs, or a portion of the shares of Common Stock to be received hereunder,
having a value equal to or less than the minimum amount required to be withheld,
or, at the Company’s discretion, the Participant may satisfy the foregoing
requirement by one or a combination of the following methods: (a) making a
payment to the Company in cash or cash equivalents or (b) by authorizing the
Company to withhold cash otherwise due to the Participant.  In the event the
Company determines it is not required to withhold under applicable tax laws with
respect to the payment in respect of the RSUs (e.g. in the case of a Participant
who is an independent contractor), the Participant shall be responsible for the
remittance of any federal, state and/or local taxes to the proper authorities,
and the Company shall issue a Form 1099 to report such taxable income.  The
Company cannot provide tax advice and the Participant is encouraged to consult
an independent tax professional.

 
10.  
Section 409A Compliance.  The intent of the parties is that payments and
benefits under these Additional Terms and Conditions comply with (or be exempt
from) Section 409A of the Code and, accordingly, to the maximum extent
permitted, these Additional Terms and Conditions shall be interpreted and be
administered to be in compliance therewith.  Notwithstanding anything contained
herein to the contrary, to the extent required in order to avoid accelerated
taxation and/or tax penalties under Section 409A of the Code, the Participant
shall not be considered to have terminated Employment/Service with the Company
for purposes of these Additional Terms and Conditions and no payment shall be
due to the Participant under these Additional Terms and Conditions until the
Participant would be considered to have incurred a “separation from service”
from the Company within the meaning of Section 409A of the Code.  Any payments
described in these Additional Terms and Conditions or the Plan that are due
within the “short-term deferral period” as defined in Section 409A of the Code
shall not be treated as deferred compensation unless applicable law requires
otherwise.  Notwithstanding anything to the contrary in these Additional Terms
and Conditions or the Plan, to the extent that any RSUs are payable upon a
separation from service and such payment would result in the imposition of any
individual excise tax and late interest charges imposed under Section 409A of
the Code, the settlement and payment of such awards shall instead be made on the
first business day after the date that is six (6) months following such
separation from service (or death, if earlier).

 
11.  
Compliance with Law and Regulations.  These Additional Terms and Conditions, the
Award granted hereby and any obligation of the Company hereunder shall be
subject to all applicable federal, state and local laws, rules and regulations
and to such approvals by any government or regulatory agency as may be required.

 
12.  
Incorporation of Plan.  These Additional Terms and Conditions are governed by
the provisions of the Plan (which is incorporated herein by reference) and shall
be interpreted in a manner consistent with it.  To the extent that these
Additional Terms and Conditions are silent with respect to, or in any way
inconsistent with, the terms of the Plan, the provisions of the Plan shall
govern and these Additional Terms and Conditions shall be deemed to be modified
accordingly.

 
A-4

--------------------------------------------------------------------------------


13.  
Notices.  Any notices required or permitted hereunder shall be addressed to
Office of the General Counsel, National Financial Partners, 340 Madison Avenue,
19th Floor, New York, New York 10173, or to the Participant at the postal
address then on record with the Company or by electronic communication, as the
case may be, and deposited, postage prepaid, in the United States mail or
delivered by electronic communication.  Either party may, by notice to the other
given in the manner aforesaid, change his/her or its address for future notices.

 
14.  
Binding Agreement; Successors.  These Additional Terms and Conditions shall bind
and inure to the benefit of the Company, its successors and assigns, and the
Participant and the Participant’s personal representatives and beneficiaries.

 
15.  
Governing Law.  These Additional Terms and Conditions shall be governed by and
construed in accordance with the laws of the State of Delaware without giving
effect to any principles thereof relating to the conflict of laws.  The
Committee shall have final authority to interpret and construe the Plan and
these Additional Terms and Conditions and to make any and all determinations
under them, and its decision shall be binding and conclusive upon all Persons.

 
16.  
Amendment.  These Additional Terms and Conditions may be amended or modified by
the Company at any time in accordance with the Plan; provided, that notice is
provided to the Participant in accordance with Section 13 hereof; and provided,
further, that no amendment or modification that is adverse to the rights of the
Participant as provided by the Notice and these Additional Terms and Conditions
shall be effective unless set forth in a writing signed by the Participant and
the Company.

 
17.  
Headings.  The captions used in these Additional Terms and Conditions are
inserted for convenience and shall not be deemed a part of the Additional Terms
and Conditions for construction or interpretation.

 
18.  
Dispute Resolution. The provisions of this Section 18 shall be the exclusive
means of resolving disputes arising out of or relating to the Notice, the Plan
and these Additional Terms and Conditions.  Any dispute or controversy between
the parties relating to or arising out the Notice, the Plan or these Additional
Terms and Conditions shall be determined by arbitration in New York, New York by
and pursuant to the rules then prevailing of the American Arbitration
Association.  The arbitration award shall be final and binding upon the parties
and judgment may be entered thereon by any court of competent jurisdiction.  The
service of any notice, process, motion or other document in connection with any
arbitration under the Notice, the Plan or these Additional Terms and Conditions
or the enforcement of any arbitration award hereunder may be effectuated either
by personal service upon a party or by certified mail duly addressed to him or
to his executors, administrators, personal representatives, next of kin,
successors or assigns, at the last known address or addresses of such party or
Parties.  If any one or more provisions of this Section 18 shall for any reason
be held invalid or unenforceable, it is the specific intent of the parties that
such provisions shall be modified to the minimum extent necessary to make it or
its application valid and enforceable.

 
A-5